Citation Nr: 1541397	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  11-27 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected left knee disability and left hip disability.

2. Entitlement to service connection for a low back disorder, to include as secondary service-connected left knee disability and left hip disability.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and her husband



ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel



INTRODUCTION

The Veteran had a period of active duty for training from November 1983 to July 1984 and served on active duty from June 1985 to August 1985 and from November 1986 to February 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in St. Petersburg, Florida, in May 2015.  A transcript of that hearing has been associated with the claims file.
 
This appeal was processed using Virtual VA and the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that medical records from the Veteran's private treating doctors may be missing.  In a March 2011 statement, the Veteran reported receiving treatment from a private primary care doctor, Dr. M.D.C. (initials used to protect privacy).  These records are not associated with the claims file.  Additionally, a statement from the Veteran's private doctor, Dr. S.L., states that she treated the Veteran from 2002 to 2007; however, the claims file contains medical records from 2003 to 2004 only.  The Veteran also offered testimony at her May 2015 hearing that she received treatment for her GERD from private doctors.  Therefore, the Board finds that the AOJ should contact the Veteran and attempt to obtain and associate any outstanding records with the claims file.

Review of the Veteran's claims file also shows that the Veteran's treating doctor, Dr. S.L., has submitted medical opinion letters in support of the Veteran's right knee disorder claim.  However, review of the claims file shows that, while another private doctor, Dr. A.K., appears to provide a diagnosis of osteoarthritis of the right knee at an appointment in February 2009, a March 2011 VA examiner subsequently reported that there is no documentation of arthritis of either knee.  Thus, while right knee pain has been documented in the claims file, a clear diagnosis for the Veteran's right knee disorder is not of record.  Therefore, the Board finds that an additional VA examination and medical opinion are needed to determine the nature and etiology of any right knee disorder that may be present.

The Board also notes that a VA medical opinion was obtained regarding the Veteran's low back disorder.  Although the examiner reviewed the claims file, he did not examine or interview the Veteran.  Thus, he did not assess whether the Veteran had any altered gait due to her left knee disability and relied on medical literature alone.  The Board does observe that Dr. S.L. has submitted medical opinions supporting the Veteran's claim; however, they do not address the other evidence showing that the Veteran has injured her back after service while sweeping or sustained a lumbar strain following a car accident in February 2011.  Thus, it is unclear whether Dr. S.L. has considered or reviewed the Veteran's full medical history.  Therefore, the Board finds that a VA examination and medical opinion are needed.

Finally, the Board finds that another VA examination should be obtained in connection with the claim for service connection GERD.  In particular, the Board concludes that an examiner should have the opportunity to review any outstanding medical records prior to providing an opinion and should specifically discuss the medications the Veteran has taken for her left knee disability both during and after service. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her right knee, back, and GERD, to include Dr. M.D.C. and Dr. S.L.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any right knee disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The Veteran has not asserted that she had a right knee injury in service. See May 2015 hearing transcript.  Instead, she has claimed that her right knee disorder is secondary to her service-connected left knee and left hip disabilities.

It should be noted that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should identify any right knee disorders that are present.  He or she should specifically indicate whether the Veteran has arthritis in her right knee.

For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not that the right knee disorder is causally or etiologically related to her military service.  He or she should also address whether any current right knee disorder is either caused by or permanently aggravated by her service-connected left knee and left hip disabilities.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any back disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The Veteran has not asserted that she had a back disorder injury in service. See May 2015 hearing transcript.  Instead, she has claimed that her back disorder is secondary to her service-connected left knee and left hip disabilities.

It should be noted that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should identify any back disorders that are present.  

For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not that the back disorder is causally or etiologically related to her military service.  He or she should also address whether any current right knee disorder is either caused by or permanently aggravated by her service-connected left knee and left hip disabilities.

In rendering this opinion, the examiner should address the significance, if any, of any post-service injuries.  For example, a January 2010 VA treatment record notes that the Veteran had had back pain for two after sweeping.  A March 2011 VA treatment record also noted that the Veteran had sustained a lumbar strain in a motor vehicle accident in March 2011.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any GERD that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The Veteran has claimed that she developed GERD in 1984 after taking anti-inflammatories for her left knee.  It also appears from the evidence that the Veteran may have had a stroke in 1994 for which she was taking daily aspirin.

The examiner should also note that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has GERD that is causally or etiologically related to her military service, to include any medications taken therein.  He or she should also address whether any current GERD is either caused by or permanently aggravated by medications taken after service as a result of her service-connected left knee disability.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


